NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JESUS JASSO NAVARRO,                             No. 12-71291

               Petitioner,                       Agency No. A077-970-851

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Jesus Jasso Navarro, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of cancellation of removal as a matter of discretion.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-71291
Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

      In his opening brief, Navarro fails to address, and therefore has waived any

challenge to, the BIA’s removability determination. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding issues that are not specifically

raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the IJ’s denial of cancellation of removal in

the exercise of discretion. See Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir.

2009) (per curiam). Moreover, Jasso Navarro’s contention that he feels the United

States is the best place for him is not a sufficiently colorable constitutional claim or

question of law to trigger our jurisdiction. See Mendez-Castro v. Mukasey, 552
F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context, the violation need

not be substantial, but the claim must have some possible validity.” (citation and

internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     12-71291